DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 13 and 18-24 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1 and 18-19, they recite an information processing apparatus, method and medium, hereinafter referenced as an apparatus for playing a video game.  Prior art of record discloses a similar apparatus, but fails to teach the claims in combination with establishing one or more correspondence relationships between the scene features of the video game and the sound elements, and store, in a correspondence relationship library, the scene features of the video game and the sound elements as well as the one or more correspondence relationships; and based on a reproduction of the scene feature occurring while playing the video game, accessing the correspondence relationship library in order to generate and reproduce the sound in association with the reproduction of the scene feature, wherein the method further comprises: recording voice recordings of one or more spoken sounds of the at least two players, prior to starting the video game via sound acquisition devices which are respectively arranged corresponding to each of the at least two players, and distinguishing collected sounds of the at least two players according to IDs of the sound acquisition devices or according to pronunciation sound rays of the at least two players, wherein the generated and reproduced sound that is based on the reproduction of the scene feature occurring while playing the video game comprises at least one of the voice recordings rendered according to the pronunciation sound rays of the at least two players.
	Dependent claims 3, 13 and 21-24 are allowed because they further limit their parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657